DETAILED ACTION
This office action is in response to the amendments/remarks filed on 08/26/2022. Claims 1-6, 8-16 are pending; claims 1,8, 16 have been amended; claims 7,17 are canceled.	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments/Amendment
Applicant's arguments see pages 6-7, with respect to the rejection(s) under 35 USC §102 have been fully considered and are persuasive.  The previous rejection(s) under 35 §USC 102 have been withdrawn. 
Applicant’s arguments with respect to the rejection under 35 USC § 103 have been considered but are not persuasive for the reasons below:
a.	Applicant argues that “According to amended claim 1, the first reducer is configured to reduce rotational angular velocity of the rotary shaft at a first reduction ratio and the second reducer is configured to reduce rotational angular velocity of the rotary shaft at a second reduction ratio different from the first reduction ratio. According to such a configuration, when the power transmission device according to claim 1 is mounted to an automobile, a rotational angular velocity of the rotary shaft rotated by the motor is reduced at a plurality of reduction ratios, and then, torque may be transmitted to the wheel. Thus, efficient power transmission according to traveling conditions of the automobile may be achieved. These features of amended claim 1 are not taught or suggested by Kotani and Tabata, either alone or in combination. In rejecting previously pending claim 1 in view of Kotani, the Office Action pointed to the embodiment illustrated in FIG. 1 and took the position that one of the first and second row planetary gear sets I and II corresponds to the claimed first reducer and the other of the first and second row planetary gear sets I and II corresponds to the claimed second reducer. However, Kotani makes no mention of the first row planetary gear set I reducing a rotational angular velocity of the shaft 3 at a reduction ratio that is different than a reduction ratio at which the second row planetary gear set II reduces a rotational angular velocity of the shaft 3. The Office Action makes reference to paragraphs [0036] and [0038] of Kotani, which read: [0036] <2nd speed> The operating elements at this time are the clutch c2 and the brake b3. The input shaft 3 and the sun gear s2 are connected by the clutch c2, and the carrier 1c is fixed to the case 5 by the brake b3. The torque input to the sun gear s2 is decelerated and output from the ring gear r2. [0038] <4th speed> The operating elements at this time are the clutches c1, c2 and c3. The input shaft 3 and the carrier 1c are connected by the clutch c1, the input shaft 3 and the sun gear s2 are connected by the clutch c2, and the input shaft 3 and the sun gear s1 are connected by the clutch c3, so that the whole rotates integrally. That is, it is directly connected and the gear ratio is 1. By operating all the clutches c1, c2 and c3, the rows I and 11 rotate in a stable manner without causing resonance or the like. Nothing in this disclosure of Kotani is relevant to the claimed feature of the second reducer being configured to reduce rotational angular velocity of the rotary shaft at a second reduction ratio different from the first reduction ratio, as these portions of Kotani do not disclose that the first row planetary gear set I reduces a rotational angular velocity of the shaft 3 at a reduction ratio that is different than a reduction ratio at which the second row planetary gear set 11 reduces a rotational angular velocity of the shaft 3.”

In response to applicant’s argument above, examiner respectfully disagrees because applicant’s argument regarding to paragraphs [0036] and [0038]. In previous office action, these paragraphs were cited in claim 17. However, claim 17 is now canceled. 
Secondly, in the previous rejection of independent claims 1 and 16, applicant does not have the limitation of “first reduction ratio”; second reduction ratio is different from the first reduction ratio”. Base on the currently amended claim 1, from a first and fourth interpretations examiner takes position that a first reducer (II); second reducer (I) and rotary shaft (3).  ¶ [0035];[0036] of Kotani and table 3 discloses that in the first speed, the input shaft 3 and the carrier 1c are connected by a clutch c1, and the ring gear r1 is fixed to the case 5 by a brake b2. The torque input to the carrier 1c is decelerated and output from the ring gear r2. In the second speed, the input shaft 3 and the sun gear s2 are connected by a clutch c2, and the carrier 1c is fixed to the case 5 by a brake b3.  The torque input to the sun gear s2 is decelerated and output from the ring gear r2. In other words, in the first speed, the torque at rotary shaft 3 is increased or angular velocity is reduced when clutch c1 is engaged so that the input torque from the shaft 3 would transmitted to ring gear through carrier 1c. Similarly in the second speed, the torque at the rotary shaft 3 is increased or angular velocity is reduced when the clutch c2 is engaged; so that the input torque from shaft 3 is transmitted to ring gear r2 through the sun gear s2. The second speed is different than first speed ratio because in first speed c1 and b2 are engaged and in the second speed c2 and b3 are engaged.  Kotani does not disclose the same terminology “angular velocity”; however, as an ordinary skill in the art would understand from paragraph ¶ [0035];[0036] and also table 3 discloses the limitation of “a first reducer configured to reduce rotational angular velocity of the rotary shaft at a first reduction ratio” because the torque is inversely proportional with angular velocity. 
Base on the currently amended claim 1, from a second and third interpretations examiner takes position that a first reducer (I); second reducer (II) and rotary shaft (3).  ¶ [0035];[0036] of Kotani and table 3 discloses that in the first speed, the input shaft 3 and the carrier 1c are connected by a clutch c1, and the ring gear r1 is fixed to the case 5 by a brake b2. The torque input to the carrier 1c is decelerated and output from the ring gear r2. In the second speed, the input shaft 3 and the sun gear s2 are connected by a clutch c2, and the carrier 1c is fixed to the case 5 by a brake b3.  The torque input to the sun gear s2 is decelerated and output from the ring gear r2. In other words, in the first speed, the torque at rotary shaft 3 is increased or angular velocity is reduced when c1 is engaged so that the input torque from the 3 would transmitted to ring gear r2 through carrier 1c. Similarly in the second speed, the torque at the rotary shaft 3 is increased or angular velocity is reduced when the clutch c2 is engaged; so that the input torque from shaft 3 is transmitted to ring gear r2 through the sun gear s2. The second speed is different than first speed ratio because in first speed c1 and b2 are engaged and in the second speed c2 and b3 are engaged.  Kotani does not disclose the same terminology “angular velocity”; however, as an ordinary skill in the art would understand from paragraph ¶ [0035];[0036] and also table 3 discloses the limitation of “a first reducer configured to reduce rotational angular velocity of the rotary shaft at a first reduction ratio” because the torque is inversely proportional with angular velocity. 
b. Applicant further argues that “Claim 1 further recites "a third clutch disposed outside the second reducer and configured to connect and disconnect the second reducer and an external component." In rejecting claim 1 in view of Kotani, the Office Action took the position that one of the first, second, or third brakes b1, b2, b3 corresponds to the claimed third clutch. However, none of the brakes b1, b2, or b3 can be considered a clutch and none of the brakes b1, b2, or b3 is configured to connect and disconnect either one of the first and second row planetary gear sets I and II and an external component.”
•	In response to applicant’s argument above, examiner respectfully disagrees because b1,b2,b3 can considered  as a clutch because from Fig.1 depicts one surface of b1, b2, b3 rotates and connects to first or second reducer I, II and the other surface of b1, b2, b3 connects to case 5 as external component.  From table 3 and ¶ [0035] shows and depicts that in first speed, b2 is engaged to connect r1 of reducer I to external component (5). ¶ [0036] In second speed, b3 is connected carrier 1c to external component (5). ¶ [0037] In third speed, b1 is connected sun gear s1 to external component (5).
Secondly, from ¶[0032] applicant’s specification described that“ third clutch 700 which is provided outside the second reducer 300 and connects or disconnects the second reducer 300 and an external component of the power transmission device 10. The external component described above when the power transmission device 10 is mounted to the automobile may be a component which is not moved relative to the automobile but fixed thereto.” In other words, applicant’s invention has the external component is also housing or casing or fixed structure that clutch 700 is connected or disconnected the second reducer Similarly to Kotani, as mentioned above, Kotani discloses b1,b2,b3 can considered  as a clutch because as depicts from Fig.1 one surface of b1, b2, b3 rotates and connects to first or second reducer I, II and the other surface of b1, b2, b3 connects to case 5 as external component.  
c.  Applicant argues that “In rejecting previously pending claim 7 in view of Kotani, the Office Action took the position that either element b1 or element b0 corresponds to the claimed fourth clutch. However, elements b0 and b1 in Kotani are components of a brake for fixing each rotating member so that each rotating member cannot rotate in a case of a transmission, and thus elements b0 and b1 in Kotani cannot be said to correspond to a fourth clutch configured to connect and disconnect the second reducer and the external component. Furthermore, because amended claim 1 provides for the fourth clutch connecting or disconnecting the power transmission between the two components, a path in which rotating force of a rotary shaft is transmitted according to a driving of a motor becomes different when the second sun gear and the external component is connected by the fourth clutch and when they are disconnected. As such, the fourth clutch of amended claim 1 is different from elements b0 and b1 of Kotani in terms of a function of a brake merely providing the rotating force of the rotating member”. 

In response to applicant’s argument above, examiner respectfully disagrees because b0, b1 can considered  as a clutch because from Fig.1, Fig.3 depict one surface of b0 or b1 rotates and connects to first or second reducer I, II and the other surface of b1, b0 connects to case 5 or transmission housing as external component.  ¶ [0037] In third speed, b1 is connected sun gear s1 to external component (5). From Fig.3 of Kotani depicts that b0 is connected to reducer II to transmission housing. Furthermore, Kotani also discloses that wherein a path of power transmission of torque of the rotary shaft when the second reducer and the external component are disconnected by the fourth clutch (torque path when b1 is disengaged. For instance: in the second speed, b1 is not engaged) is different from a path of power transmission of torque of the rotary shaft when the second reducer and the external component are engaged by the fourth clutch (torque path when b1 is engaged for instance, in third speed when b1 is engaged, sun gear s1 is fixed to the case 5); and where wherein a path of power transmission of torque of the rotary shaft when the second reducer and the external component are disconnected by the fourth clutch (torque path when b0 is disengaged) is different from a path of power transmission of torque of the rotary shaft when the second reducer and the external component are engaged by the fourth clutch (torque path when b0 is engaged).
d.	Applicant argues “amended claim 16 recites: a first reducer connected to the rotary shaft and configured to reduce rotational angular velocity of the rotary shaft at a first reduction ratio; and a second reducer connected to the rotary shaft and configured to reduce rotational angular velocity of the rotary shaft at a second reduction ratio different from the first reduction ratio; and a third clutch disposed outside the second reducer and configured to connect and disconnect the second reducer and an external component; and a fourth clutch configured to connect and disconnect the second reducer and the external component, wherein a path of power transmission of torque of the rotary shaft when the second reducer and the external component are disconnected by the fourth clutch is different from a path of power transmission of torque of the rotary shaft when the second reducer and the external component are engaged by the fourth clutch. These features of amended claim 16 are not taught or suggested by the combination of Kotani and Tabata.” 
In response to applicant’s argument above, examiner respectfully disagrees because Kotani in view of Tabata disclose the amended limitation of claim 16 (see rejection below). Therefore, the rejection(s) of claims 1-6,8-16 under 35 USC 103 as unpatentable over Kotani (JPH08247230A1) in view of Tabata (US 2007/0184932) is maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kotani (JPH08247230A1) in view of Tabata (US 2007/0184932)
Claim 1
1st interpretation: Kotani discloses a power transmission device (Fig.1) comprising: 
a first reducer (II) connected to the rotary shaft (3) and configured to reduce rotational angular velocity of the rotary shaft at a first reduction ratio (1st speed); 
a second reducer (I) connected to the rotary shaft (3) and configured to reduce rotational angular velocity of the rotary shaft at a second reduction ratio (2nd speed) different from the first reduction ratio (see table 3);
 a first clutch (c2) disposed between the rotary shaft (3) and the first reducer and configured to connect and disconnect the rotary shaft (3) and the first reducer; 
a second clutch (c3) disposed between the rotary shaft (3) and the second reducer and configured to connect and disconnect the rotary shaft (3) and the second reducer; and
 a third clutch (b2) disposed outside the second reducer and configured to connect and disconnect the second reducer and an external component (5); and
a fourth clutch ( b1) configured to connect and disconnect the second reducer (I) and the external component (5); 
wherein a path of power transmission of torque of the rotary shaft when the second reducer and the external component are disconnected by the fourth clutch (torque path when b1 is disengaged. For instance: in the second speed, b1 is not engaged) is different from a path of power transmission of torque of the rotary shaft when the second reducer and the external component are engaged by the fourth clutch (torque path when b1 is engaged for instance, in third speed when b1 is engaged, sun gear s1 is fixed to the case 5).
 2nd interpretation: Kotani discloses a power transmission device (Fig.1) comprising: a first reducer (I) connected to the rotary shaft (3) and configured to reduce rotational angular velocity of the rotary shaft at a first reduction ratio (1st speed); 
a second reducer (II) connected to the rotary shaft (3) and configured to reduce rotational angular velocity of the rotary shaft at a second reduction ratio (2nd speed) different from the first reduction ratio (see table 3); 
a first clutch (c3) disposed between the rotary shaft (3) and the first reducer and configured to connect and disconnect the rotary shaft (3) and the first reducer ; 
a second clutch (c2) disposed between the rotary shaft (3) and the second reducer and configured to connect and disconnect the rotary shaft (3) and the second reducer; and 
a third clutch (b3) disposed outside the second reducer and configured to connect and disconnect the second reducer and an external component (5); and 
a fourth clutch ( b0) configured to connect and disconnect the second reducer (II) and the external component (see annotated Fig.3 below); 
wherein a path of power transmission of torque of the rotary shaft when the second reducer and the external component are disconnected by the fourth clutch (torque path when b0 is disengaged.) is different from a path of power transmission of torque of the rotary shaft when the second reducer and the external component are engaged by the fourth clutch (torque path when b0 is engaged).

3rd interpretation: Kotani discloses a power transmission device (Fig.3) comprising: a first reducer (I) connected to the rotary shaft (see annotated Fig.3 below) and configured to reduce rotational angular velocity of the rotary shaft at a first reduction ratio (1st speed);
 a second reducer (II) connected to the rotary shaft (see annotated Fig.3 below) and configured to reduce rotational angular velocity of the rotary shaft at a second reduction ratio (2nd speed) different from the first reduction ratio (see table 3);
a first clutch (c1 or c3) disposed between the rotary shaft and the first reducer and configured to connect and disconnect the rotary shaft and the first reducer; 
a second clutch (c0) disposed between the rotary shaft and the second reducer and configured to connect and disconnect the rotary shaft and the second reducer; and 
a third clutch (b1) disposed outside the second reducer and configured to connect and disconnect the second reducer and an external component (see annotated Fig.3 below); 
a fourth clutch ( b0) configured to connect and disconnect the second reducer (II) and the external component (see annotated Fig.3 below);
wherein a path of power transmission of torque of the rotary shaft when the second reducer and the external component are disconnected by the fourth clutch (torque path when b0 is disengaged) is different from a path of power transmission of torque of the rotary shaft when the second reducer and the external component are engaged by the fourth clutch (torque path when b0 is engaged).

4th interpretation: Kotani discloses a power transmission device (Fig.3) comprising:
 a first reducer (II) connected to the rotary shaft (see annotated Fig.3 below) and configured to reduce rotational angular velocity of the rotary shaft at a first reduction ratio (1st speed); 
a second reducer (I) connected to the rotary shaft (see annotated Fig.3 below) and configured to reduce rotational angular velocity of the rotary shaft at a second reduction ratio (2nd speed) different from the first reduction ratio (see table 3); 
a first clutch (c0) disposed between the rotary shaft and the first reducer and configured to connect and disconnect the rotary shaft and the first reducer; 
a second clutch (c1 or c3) disposed between the rotary shaft and the second reducer and configured to connect and disconnect the rotary shaft and the second reducer; and
 a third clutch (b2) disposed outside the second reducer and configured to connect and disconnect the second reducer and an external component (see annotated Fig.3 below); and 
a fourth clutch ( b1) configured to connect and disconnect the second reducer (I) and the external component (5); 
wherein a path of power transmission of torque of the rotary shaft when the second reducer and the external component are disconnected by the fourth clutch (torque path when b1 is disengaged. For instance: in the second speed, b1 is not engaged) is different from a path of power transmission of torque of the rotary shaft when the second reducer and the external component are engaged by the fourth clutch (torque path when b1 is engaged for instance, in third speed when b1 is engaged).


    PNG
    media_image1.png
    424
    679
    media_image1.png
    Greyscale


Kotani discloses an engine (The input shaft 3 of this 5-speed transmission mechanism is connected to a turbine of a torque converter (not shown) which transmits torque from the engine) configured to drive a rotary shaft (3); however, Kotani does not disclose a motor.
Tabata teaches transmission (Fig.1) having engine 6 may be replaced by any other drive power source such as electric motor (¶[0127])
It would have been obvious to one having ordinary skills in this art before the effective filling date of the claimed invention to replace engine of Kotani with motor as taught by Tabata for the purpose of reducing carbon footprint and saving on fuel cost.

Claim 2:
1st interpretation: Kotani as modified device discloses limitation of claim 1, wherein the first reducer (Kotani: II) comprises: a first sun gear (Kotani: element s2) disposed on one side of the first clutch (Kotani: element c2) and configured to be engaged with the rotary shaft or disengaged from the rotary shaft (Kotani: element 3) by the first clutch; and a first planetary gear (Kotani: element p2) disposed on the outside of the first sun gear (Kotani: element s2) and engaged with the first sun gear. 
2nd interpretation: Kotani as modified device discloses limitation of claim 1, wherein the first reducer (Kotani: I) comprises: a first sun gear (Kotani: element s1) disposed on one side of the first clutch (Kotani: element c3) and configured to be engaged with the rotary shaft or disengaged from the rotary shaft (Kotani: element 3) by the first clutch; and a first planetary gear (Kotani: element p1) disposed on the outside of the first sun gear (Kotani: element s1) and engaged with the first sun gear.
3rd interpretation: Kotani as modified device discloses limitation of claim 1, wherein the first reducer (Kotani: I) comprises: a first sun gear (Kotani: see annotated Fig. below) disposed on one side of the first clutch (Kotani: element c3/c1) and configured to be engaged with the rotary shaft or disengaged from the rotary shaft by the first clutch; and a first planetary gear (Kotani: see annotated Fig. below) disposed on the outside of the first sun gear and engaged with the first sun gear.

    PNG
    media_image2.png
    432
    588
    media_image2.png
    Greyscale

4th interpretation: Kotani as modified device discloses limitation of claim 1, wherein the first reducer (Kotani: II) comprises: a first sun gear (Kotani: see annotated Fig. below) disposed on one side of the first clutch (Kotani: element c0) and configured to be engaged with the rotary shaft or disengaged from the rotary shaft by the first clutch; and a first planetary gear (Kotani: see annotated Fig. below) disposed on the outside of the first sun gear and engaged with the first sun gear.

    PNG
    media_image3.png
    446
    575
    media_image3.png
    Greyscale


Claim 3:
1st interpretation: Kotani as modified device discloses limitation of claim 2, wherein the second reducer (I) comprises: a second sun gear (Kotani: element s1) disposed on one side of the second clutch (Kotani: element c3) and configured to be engaged with the rotary shaft (Kotani: element 3) or disengaged from the rotary shaft by the second clutch; and a second planetary gear (Kotani: element p1) disposed on the outside of the second sun gear (s1) and engaged with the second sun gear, wherein the first planetary gear (p2) and the second planetary gear (p1) are connected to each other (the pinion p1 of the first row is meshed with one pinion p2 of the second row). 
2nd interpretation: Kotani as modified device discloses limitation of claim 2, wherein the second reducer (II) comprises: a second sun gear (Kotani: element s2) disposed on one side of the second clutch (Kotani: element c2) and configured to be engaged with the rotary shaft (Kotani: element 3) or disengaged from the rotary shaft by the second clutch; and a second planetary gear (Kotani: element p2, p3) disposed on the outside of the second sun gear (s2) and engaged with the second sun gear, wherein the first planetary gear and the second planetary gear are connected to each other (the pinion p1 of the first row is meshed with one pinion p2 of the second row).
3rd interpretation: Kotani as modified device discloses limitation of claim 2, wherein the second reducer (II) comprises: a second sun gear (see annotated Fig. below) disposed on one side of the second clutch (Kotani: element c0) and configured to be engaged with the rotary shaft or disengaged from the rotary shaft by the second clutch; and a second planetary gear (see annotated Fig below) disposed on the outside of the second sun gear and engaged with the second sun gear, wherein the first planetary gear and the second planetary gear are connected to each other (as shown in Fig.3 the pinions are meshing with each other).

    PNG
    media_image4.png
    468
    582
    media_image4.png
    Greyscale

4th interpretation: Kotani as modified device discloses limitation of claim 2, wherein the second reducer (I) comprises: a second sun gear (see annotated Fig. below) disposed on one side of the second clutch (Kotani: element c1 or c3) and configured to be engaged with the rotary shaft or disengaged from the rotary shaft by the second clutch; and a second planetary gear (see annotated Fig below) disposed on the outside of the second sun gear and engaged with the second sun gear, wherein the first planetary gear and the second planetary gear are connected to each other (as shown in Fig.3 the pinions are meshing with each other).

    PNG
    media_image5.png
    439
    575
    media_image5.png
    Greyscale


Claim 4:
1st and 2nd interpretation: Kotani as modified device discloses limitation of claim 3, further comprising a carrier (Kotani: element 1c) coupled to the first planetary gear and the second planetary gear, 12151133.0017wherein rotation motion is synchronized between the first planetary gear and the second planetary gear (as shown in Kotani Fig.1). 
3rd and 4th interpretation: Kotani as modified device discloses limitation of claim 3, further comprising a carrier (Kotani: element 10c/11c) coupled to the first planetary gear and the second planetary gear, wherein rotation motion is synchronized between the first planetary gear and the second planetary gear (as shown in Kotani Fig.3).

Claim 5:
1st interpretation: Kotani as modified device discloses limitation of claim 4, wherein the second reducer (Kotani: element I) further comprises a ring gear (Kotani: element r1) disposed on the outside of the second planetary gear (Kotani: element p1) and engaged with the second planetary gear. 
2nd interpretation: Kotani as modified device discloses limitation of claim 4, wherein the second reducer (Kotani: element II) further comprises a ring gear (Kotani: element r2) disposed on the outside of the second planetary gear (Kotani: element p3) and engaged with the second planetary gear.
3rd interpretation: Kotani as modified device discloses limitation of claim 4, wherein the second reducer (Kotani: element II) further comprises a ring gear (see annotated Fig. below) disposed on the outside of the second planetary gear (see annotated Fig. below) and engaged with the second planetary gear.

    PNG
    media_image6.png
    460
    568
    media_image6.png
    Greyscale

4th interpretation: Kotani as modified device discloses limitation of claim 4, wherein the second reducer (Kotani: element I) further comprises a ring gear (see annotated Fig. below) disposed on the outside of the second planetary gear (see annotated Fig. below) and engaged with the second planetary gear.

    PNG
    media_image7.png
    448
    575
    media_image7.png
    Greyscale


Claim 6:
1st interpretation: Kotani as modified device discloses limitation of claim 5, wherein the third clutch (Kotani: element b2) is configured to connect and disconnect the ring gear (Kotani: element r1) and the external component (Kotani: element 5). 
3rd interpretation: Kotani as modified device discloses limitation of claim 5, wherein the third clutch (Kotani: element b1) is configured to connect and disconnect the ring gear (see annotated Fig. above) and the external component (see annotated Fig. above).
4th interpretation: Kotani as modified device discloses limitation of claim 5, wherein the third clutch (Kotani: element b2) is configured to connect and disconnect the ring gear (see annotated Fig.3 below rejection of claim 5-4th interpretation) and the external component (see annotated Fig. 3 below rejection of claim 5-4th interpretation).

Claim 8:
1st interpretation: Kotani as modified device discloses limitation of claim 7, wherein the fourth clutch (Kotani: element b1) is configured to connect and disconnect the second sun gear (Kotani: element s1) and the external component. 
3rd interpretation: Kotani as modified device discloses limitation of claim 7, wherein the fourth clutch (Kotani: element b0) is configured to connect and disconnect the second sun gear (see annotated Fig. below rejection of claim 3-3rd interpretation) and the external component.

Claim 9:
2nd interpretation: Kotani as modified device discloses limitation of claim 5, wherein the second planetary gear (Kotani: element p2,p3) comprises: an inner planetary gear (Kotani: element p2) disposed on the outside of the second sun gear (Kotani: element s2) and engaged with the second sun gear (Kotani: element s2); and an outer planetary gear (p3) disposed on the outside of the inner planetary gear (Kotani: element p2) and engaged with the inner planetary gear, the outer planetary gear (Kotani: element p3) being engaged with the ring gear (Kotani: element r2).
4th interpretation: Kotani as modified device discloses limitation of claim 5, wherein the second planetary gear comprises: an inner planetary gear (see annotated Fig. below) disposed on the outside of the second sun gear and engaged with the second sun gear; and an outer planetary gear (see annotated Fig. below) disposed on the outside of the inner planetary gear and engaged with the inner planetary gear, the outer planetary gear being engaged with the ring gear.

    PNG
    media_image8.png
    515
    588
    media_image8.png
    Greyscale


Claim 10:
3rd &4th interpretation: The power transmission device of claim 4, further comprising a differential gear (see annotated Fig. below) connected to the carrier (10c/11c).

    PNG
    media_image9.png
    676
    575
    media_image9.png
    Greyscale

Claim 11:
2nd interpretation: Kotani as modified device discloses limitation of claim 9, wherein the carrier (Kotani: element 1c) is coupled to the first planetary gear (Kotani: element p1) and the outer planetary gear (p3).
4th interpretation: Kotani as modified device discloses limitation of claim 9, wherein the carrier (Kotani: element 10c or 11c) is coupled to the first planetary gear (see annotated Fig.3 below rejection of claim 2-4th interpretation) and the outer planetary gear (see annotated Fig.3 below rejection of claim 9-4th interpretation).
Claim 12:
1st interpretation: Kotani as modified device discloses limitation of claim 1, wherein a distance between the first reducer and the motor is greater than a distance between the second reducer and the motor (e.g. as shown in Fig.1: distance in the axial direction from shaft 3 to reducer II is greater than the distance in axial direction from shaft 3 to reducer I). 
2nd interpretation: Kotani as modified device discloses limitation of claim 1, wherein a distance between the first reducer and the motor is greater than a distance between the second reducer and the motor (e.g. as shown in Fig.1: distance in the radial direction from shaft 3 to reducer I is greater than the distance in radial direction from shaft 3 to reducer II)
3rd interpretation: Kotani as modified device discloses limitation of claim 1, wherein a distance between the first reducer and the motor is greater than a distance between the second reducer and the motor (e.g. as shown in Fig.3: distance in the axial direction from engine shaft to reducer I is greater than the distance in radial direction from engine shaft to reducer II)

Claim 13:
3rd interpretation: The power transmission device of claim 10, wherein a distance between the differential gear and the motor is greater than a distance between the first reducer and the motor (e.g. as shown in Fig.3: distance in the radial direction from engine shaft to differential 18 is greater than the distance in radial direction from engine shaft to reducer I).
4th interpretation: The power transmission device of claim 10, wherein a distance between the differential gear and the motor is greater than a distance between the first reducer and the motor (e.g. as shown in Fig.3: distance in the radial direction from engine shaft to differential 18 is greater than the distance in radial direction from engine shaft to reducer II).

Claim 14:
2nd interpretation: Kotani as modified device discloses limitation of claim 11, wherein the second reducer (I) further comprises a connection member (see annotated Fig. below) that extends from the carrier and connects the carrier to the inner planetary gear (p2).

    PNG
    media_image10.png
    329
    468
    media_image10.png
    Greyscale

4th interpretation: Kotani as modified device discloses limitation of claim 11, wherein the second reducer (I) further comprises a connection member (see annotated Fig. below) that extends from the carrier (10c) and connects the carrier to the inner planetary gear.

    PNG
    media_image11.png
    468
    689
    media_image11.png
    Greyscale


Claim 15:
3rd interpretation: wherein the third clutch (b1) is disposed between the first clutch (c3/c1) and the second clutch (c0) in a direction in which the rotary shaft extends.
4th interpretation: wherein the third clutch (b2) is disposed between the first clutch (c0) and the second clutch (c1/c3) in a direction in which the rotary shaft extends.
Claim 16:
1st interpretation: Kotani discloses an automobile (Fig.1) comprising: a left wheel (e.g. left wheel which connects to differential mechanism that connects to output shaft 4; see ¶[0022]) disposed on a left side of the automobile and a right wheel (e.g. right wheel which connects to differential mechanism that connects to output shaft 4; see ¶[0022]) disposed on a right side of the automobile; and a power transmission device (¶ [0001]) configured to provide torque to the left wheel and the right wheel, wherein the power transmission device (¶ [0001]) comprises:
 a first reducer (II) connected to the rotary shaft (3) and configured to reduce rotational angular velocity of the rotary shaft a first reduction ratio (1st speed);
 a second reducer (I) connected to the rotary shaft (3) and configured to reduce rotational angular velocity of the rotary shaft at a second reduction ratio (2nd speed) different from the first reduction ratio (see table 3);  
a first clutch (c2) disposed between the rotary shaft (3) and the first reducer (II) and configured to connect and disconnect the rotary shaft and the first reducer (II) ; 
a second clutch (c3) disposed between the rotary shaft (3) and the second reducer (I) and configured to connect and disconnect the rotary shaft (3) and the second reducer (I); and
 a third clutch (b2) disposed outside the second reducer (I) and configured to connect and disconnect the second reducer (I) and an external component (5); and 
a fourth clutch ( b1) configured to connect and disconnect the second reducer (I) and the external component (5); 
wherein a path of power transmission of torque of the rotary shaft when the second reducer and the external component are disconnected by the fourth clutch (torque path when b1 is disengaged. For instance: in the second speed, b1 is not engaged) is different from a path of power transmission of torque of the rotary shaft when the second reducer and the external component are engaged by the fourth clutch (torque path when b1 is engaged for instance, in third speed when b1 is engaged, sun gear s1 is fixed to the case 5).
2nd interpretation: Kotani discloses an automobile (Fig.1) comprising: a left wheel (e.g. left wheel which connects to differential mechanism that connects to output shaft 4; see ¶[0022]) disposed on a left side of the automobile and a right wheel (e.g. right wheel which connects to differential mechanism that connects to output shaft 4; see ¶[0022]) disposed on a right side of the automobile; and a power transmission device (¶ [0001]) configured to provide torque to the left wheel and the right wheel, wherein the power transmission device (¶ [0001]) comprises: 
a first reducer (I) connected to the rotary shaft (3) and configured to reduce rotational angular velocity of the rotary shaft at a first reduction ratio (1st speed); 
a second reducer (II) connected to the rotary shaft (3) and configured to reduce rotational angular velocity of the rotary shaft at a second reduction ratio (2nd speed) different from the first reduction ratio (see table 3); 
a first clutch (c3) disposed between the rotary shaft (3) and the first reducer (I) and configured to connect and disconnect the rotary shaft and the first reducer (I);
 a second clutch (c2) disposed between the rotary shaft (3) and the second reducer (II) and configured to connect and disconnect the rotary shaft (3) and the second reducer (II); and 
 a third clutch (b3) disposed outside the second reducer (II) and configured to connect and disconnect the second reducer (II) and an external component (5).
a fourth clutch ( b0) configured to connect and disconnect the second reducer (II) and the external component (see annotated Fig.3 below rejection of claim 1-4th interpretation); 
wherein a path of power transmission of torque of the rotary shaft when the second reducer and the external component are disconnected by the fourth clutch (torque path when b0 is disengaged.) is different from a path of power transmission of torque of the rotary shaft when the second reducer and the external component are engaged by the fourth clutch (torque path when b0 is engaged)
3rd interpretation: Kotani discloses an automobile (Fig.3) comprising: a left wheel (e.g. left wheel which connects to differential mechanism that connects to output shaft 4; see ¶[0022]) disposed on a left side of the automobile and a right wheel (e.g. right wheel which connects to differential mechanism that connects to output shaft 4; see ¶[0022]) disposed on a right side of the automobile; and a power transmission device (¶ [0001]) configured to provide torque to the left wheel and the right wheel, wherein the power transmission device (¶ [0001]) comprises: 
a first reducer (I) connected to the rotary shaft (see annotated Fig.3 of rejection claim 1- 3rd interpretation above) and configured to reduce rotational angular velocity of the rotary shaft at a first reduction ratio (1st speed); 
a second reducer (II) connected to the rotary shaft and configured to reduce rotational angular velocity of the rotary shaft; 
a first clutch (c1 or c3) disposed between the rotary shaft and the first reducer and configured to connect and disconnect the rotary shaft and the first reducer at a second reduction ratio (2nd speed) different from the first reduction ratio (see table 3); 
a second clutch (c0) disposed between the rotary shaft and the second reducer (I) and configured to connect and disconnect the rotary shaft and the second reducer; and 
a third clutch (b1) disposed outside the second reducer and configured to connect and disconnect the second reducer and an external component (see annotated Fig.3 of claim 1-4th  interpretation above); 
and a fourth clutch ( b0) configured to connect and disconnect the second reducer (II) and the external component (see annotated Fig.3 of claim 1-4th interpretation above); 
wherein a path of power transmission of torque of the rotary shaft when the second reducer and the external component are disconnected by the fourth clutch (torque path when b0 is disengaged.) is different from a path of power transmission of torque of the rotary shaft when the second reducer and the external component are engaged by the fourth clutch (torque path when b0 is engaged).
4th interpretation: Kotani discloses an automobile (Fig.3) comprising: a left wheel (e.g. left wheel which connects to differential mechanism that connects to output shaft 4; see ¶[0022]) disposed on a left side of the automobile and a right wheel (e.g. right wheel which connects to differential mechanism that connects to output shaft 4; see ¶[0022]) disposed on a right side of the automobile; and a power transmission device (¶ [0001]) configured to provide torque to the left wheel and the right wheel, wherein the power transmission device (¶ [0001]) comprises: 
a first reducer (II) connected to the rotary shaft (see annotated Fig.3 of rejection claim 1- 4th interpretation above) and configured to reduce rotational angular velocity of the rotary shaft at a first reduction ratio (1st speed); 
a second reducer (I) connected to the rotary shaft and configured to reduce rotational angular velocity of the rotary shaft at a second reduction ratio (2nd speed) different from the first reduction ratio (see table 3); 
a first clutch (c0) disposed between the rotary shaft and the first reducer and configured to connect and disconnect the rotary shaft and the first reducer; 
a second clutch (c1 or c3) disposed between the rotary shaft and the second reducer (I) and configured to connect and disconnect the rotary shaft and the second reducer; and 
a third clutch (b2) disposed outside the second reducer and configured to connect and disconnect the second reducer and an external component (see annotated Fig.3 of claim 1-4th interpretation above); and
a fourth clutch ( b1) configured to connect and disconnect the second reducer (I) and the external component (5); 
wherein a path of power transmission of torque of the rotary shaft when the second reducer and the external component are disconnected by the fourth clutch (torque path when b1 is disengaged. For instance: in the second speed, b1 is not engaged) is different from a path of power transmission of torque of the rotary shaft when the second reducer and the external component are engaged by the fourth clutch (torque path when b1 is engaged for instance, in third speed when b1 is engaged

Kotani discloses an engine (The input shaft 3 of this 5-speed transmission mechanism is connected to a turbine of a torque converter (not shown) which transmits torque from the engine) configured to drive a rotary shaft (3); however, Kotani does not disclose a motor.

Tabata teaches transmission (Fig.1) having engine 6 may be replaced by any other drive power source such as electric motor (¶[0127])
It would have been obvious to one having ordinary skills in this art before the effective filling date of the claimed invention to replace engine of Kotani with motor as taught by Tabata for the purpose of reducing carbon footprint and saving on fuel cost.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lillian T Nguyen whose telephone number is (571)270-5404. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LILLIAN T NGUYEN/Examiner, Art Unit 3659                                                                                                                                                                                                        
/HUAN LE/Primary Examiner, Art Unit 3659